
	
		I
		111th CONGRESS
		1st Session
		H. R. 123
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Credit Reporting Act to establish
		  additional reporting requirements to enhance the detection of identity theft,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Agencies Identity Theft
			 Responsibilities Act of 2009.
		2.Identity theft
			 reporting
			(a)In
			 generalSection 608 of the Fair Credit Reporting Act (15 U.S.C.
			 1681f) is amended—
				(1)by striking
			 Notwithstanding the provisions of section 604 and inserting
			 (a) In
			 general.—Notwithstanding the provisions of section
			 604; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Suspicion of
				identity theft
							(1)In
				generalIf, on the basis of
				information on consumers maintained or controlled by a consumer reporting
				agency, the consumer reporting agency has reason to suspect that identity theft
				may be occurring or may have occurred with respect to any consumer, the
				consumer reporting agency shall report the suspicion of identity theft, a brief
				description of the basis for the suspicion, together with any information
				described in subsection (a) relating to any consumer name involved to the
				United States Secret Service for review and appropriate action, including the
				provision of information to the Attorney General for criminal prosecution. If
				the Secret Service has reason to believe that any suspected case of identity
				theft reported under this paragraph involves any suspicion of terrorism or
				immigration violations, the Secret Service shall forward the information
				received under this paragraph to the Federal Bureau of Investigation or the
				Department of Homeland Security, respectively.
							(2)Basis for
				suspicion of identity theftFor purposes of this subsection, a consumer
				reporting agency shall have reason to suspect that identity theft may be
				occurring or may have occurred under any of the following circumstances:
								(A)The names of 3 or
				more consumers each have the same Social Security account number associated
				with the names.
								(B)Three or more home
				addresses are associated with the name of any consumer in any 1-year
				period.
								(C)More than 1 date of birth is associated
				with the name of any consumer or any Social Security account number.
								(D)Any other
				circumstance the Commission may prescribe by regulation.
								(3)Duty to
				reviewEach consumer
				reporting agency shall establish procedures, in accordance with regulations the
				Commission shall prescribe, for reviewing, at regular time intervals, all
				information on consumers maintained or controlled by the agency to determine
				whether there is any basis for suspicion of identity theft with respect to any
				consumer.
							.
				(b)PenaltyThe
			 Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by adding at the
			 end the following new section:
				
					630.Criminal
				penaltyAny individual who is
				an officer, director, employee, or agent of a consumer reporting agency and who
				intentionally causes the consumer reporting agency to fail to comply with any
				requirement of section 608(b) shall be imprisoned for not more than 2 years,
				fined under title 18, United States Code, or both.
					.
			(c)Clerical
			 amendmentThe table of sections for the Fair Credit Reporting Act
			 is amended by inserting after the item relating to section 629 the following
			 new item:
				
					
						630. Criminal
				penalty.
					
					.
			
